DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
 Response to Amendment
The amendment filed on 05/06/2021 has been entered. Claim(s) 1-3, 5-16 is/are pending in the application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN102029479A).
Regarding Claims 1-2, and 9-10, Yi teaches a solder composition comprising 0-59% Bi, overlapping with the claimed range of 35-68% Bi; 0-0.7% Sb, overlapping with the claimed range of 0.3-1.0% Sb; and 0-0.07% Ni, encompassing the claimed range of 0.01-0.05%, and a balance Sn. (Abstract). 
Regarding the limitation of Ni/Sb of 0.025-0.0429 or 0.06-0.0714, the disclosed Ni and Sb ranges of Yi yield a calculated Ni/Sb range of 0.1 or less. Therefore, the range of the prior art encompasses the claimed range(s). 
In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 3, Yi teaches Ge can be present in a range of 0-0.06% (Abstract) reading on the claimed range of 0-0.1%.
Regarding Claim 5
Regarding Claims 6 and 8, Yi teaches the lead free solder composition may be formed into a solder ball (or welding ball) [0020], soldering by definition forms a solder joint. 
Regarding Claims 12-13, Yi teaches 0-1% Ga [0010], encompassing both claimed ranges of 0.005-0.1% and 0.005-0.01% Ga. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 16, Yi does not teach the alloy contains Al. (Abstract)

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN102029479A) as applied to claim 1, in view of Ganbe et al. (US20150044465A1).
Regarding Claims 7-8, Yi teaches the composition is used for soldering but is silent regarding using the composition for a resin flux-cored solder specifically. However, Ganbe teaches that Sn-based solder balls can be used to bond substrates to small semiconductor packages [0002] [0056]. Therefore, it would have been obvious to use the Sn-based solder composition taught by Yi in a resin flux cored solder specifically for the purpose of soldering a substrate to a semiconductor package, thereby forming a solder joint. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (CN102029479A) as applied to claim 1, in view of Takashi.
Regarding Claim 11, Yi does not teach P is contained in the alloy composition, however, Takashi teaches a Bi-Sn based solder alloy and teaches P can be added in a range of 0.55% or less for the purpose of improving the solder wettability and bondability [0038-0040]. Therefore, one of ordinary skill in the art would have been motivated to add P in the claimed range of 0.003-0.05% to the alloy of Yi for the purpose improving solder wettability and bondability. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Yi et al, which teaches a composition similar to that of claim 1. However, Yi requires copper as part of its invention, and does not teach or suggest that no copper can be present in the alloy composition. Therefore this claimed limitation is found to overcome the prior art, and would be in condition for allowance if rewritten in independent form including all of the limitation of the base claim and any intervening claims. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736